Citation Nr: 0727005	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance (A&A) for purposes of accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from December 1952 to November 1954 
with 4 years of prior additional service.  The veteran died 
in November 2002.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2003 
rating decision of the Roanoke, Virginia Regional Office (RO) 
of the Department of Veterans Affairs (VA) that in pertinent 
part denied the appellant entitlement to accrued pension 
benefits.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2002.

2.  At the time of his death, he had a June 27, 2002 claim 
pending for entitlement to SMP based on the need for regular 
A&A of another person or by reason of being housebound.

3.  The appellant timely filed a claim for accrued benefits.

4.  Giving the appellant the benefit of the doubt the 
evidence in the file at the time of the veteran's death 
reasonably shows that he was in need of A&A; prior to 
returning home on June 19, 2002 he was a patient in a nursing 
home for over 6 months and was subsequently hospitalized for 
6 days.

5.  The veteran and appellant's annual income for 2002 was 
below the maximum permissible to qualify for pension benefits 
at the A&A rate.      


CONCLUSION OF LAW

The criteria for establishing entitlement to SMP based on the 
need for A&A are met for purposes of accrued benefits.  38 
U.S.C.A. §§ 1521, 5103, 5103A, 5107 5121(c) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.23, 3.160, 3.351, 3.352, 3.400 
3.1000(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183.  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a grant of the benefit sought 
there is no need to belabor the impact of the VCAA on this 
claim.  Significantly, in a July 2002 letter, the RO provided 
the veteran adequate VCAA notice regarding his original claim 
for SMP and in an August 2005 statement of the case the RO 
provided the appellant with the regulatory criteria 
pertaining to both SMP and accrued benefits and explained the 
specific basis on which her claim was denied.  

II.  Factual Background

A June 2002 private hospital record from treating physician, 
Dr. K, shows that the veteran was admitted on June 11, 2002.  
He had been in a nursing home facility for an extended period 
of time, and had returned just two weeks prior.  He had been 
getting better but over the prior two days he had become 
severely weak.  The diagnostic assessments were hypotension 
due to infection, with urinary tract infection suspected; 
questionable dehydration from diarrhea or questionable 
gastrointestinal bleed, history of aortic valve replacement 
(AVR), anticoagulation, chronic, due to AVR, history of gout, 
history of pilonidal cyst removal and osteomyelitis, 
decubitus, and acute renal failure due to nonsteroidals per 
history from family.  In a June 13, 2002 note, a consulting 
physician, Dr. P indicated that the veteran had been 
hospitalized for more than 6 months at the nursing home due 
to an abscessed pilonidal cyst and complicating 
osteomyelitis.  The veteran reported that his appetite had 
decreased and he had lost a significant amount of weight, 
around 50 pounds.  He had been admitted with hypotension and 
weakness and had responded nicely to IV hydration.  Due to 
the fact that he had anemia with decrease in hemoglobin, 
which may have been secondary to hydration, but had guaiac 
positive stools, an upper endoscopy was warranted.  A 
discharge note from Dr. K shows that the veteran was 
discharged on June 17, 2002.  It was noted that he was 
admitted to the hospital for hypotension that resulted from 
lengthy diarrhea and he was also found to be anemic.   His 
hospital course included initial treatment with broad 
spectrum antibiotics.  He remained afebrile even after the 
antibiotics were stopped, but developed diarrhea, which was 
thought to be due to the broad spectrum antibiotics.  He was 
found to be anemic with hemoglobin initially at 9, but it 
dropped down to 8, requiring transfusion.  Dr. K looked for a 
source of the bleeding but was not entirely convinced that 
the veteran had bleeding related anemia; it was more likely 
related to his chronic disease and/or may have been blood 
loss from previous blood draws.  The veteran also had some 
acute (on top of chronic) renal failure upon admission but 
after hydration his renal functions improved.  He was 
ambulatory with a walker before discharge.  He had a short 
run of ventricular tachycardia, wide complex tachycardia, 
felt to be due to hypomagnesaemia and withdrawal from beta 
blockers.  As soon as he was hydrated, magnesium was 
replenished and he was placed back on beta blockers, and the 
wide complex tachycardia did not recur.  Diagnostic 
impressions were essentially the same as those on admission 
with the addition of anemia and chronic renal failure.    

On June 27, 2002 the veteran's representative filed the 
veteran's claim for non service connected pension.  In a 
September 2002 rating decision, the RO denied SMP based on 
the need for A&A but granted SMP by reason of being 
housebound, effective June 27, 2002.  However, in a later 
September 2002 decision the RO found that the veteran's and 
the appellant's annual income effective July 2002 exceeded 
the maximum annual pension rate (MAPR) of $14,639.00 for 
receipt of pension at the housebound rate.  Consequently, the 
veteran could not be granted any SMP benefits, even though he 
was considered housebound.  The RO informed the veteran that 
he could still be entitled to pension benefits if his 
unreimbursed medical expenses reduced the household income 
below the allowable limit of 14,639.00.   The RO then 
informed the veteran that he could submit a medical expense 
report showing his unreimbursed medical expenses for the 
period of June 27, 2002 to December 31, 2002 for further 
consideration of his income status.  In October 2002 the 
veteran's representative submitted a notice of disagreement, 
along with the veteran's medical expense report showing 
unreimbursed medical expenses for the period of June 27, 2002 
to December 31, 2002.  

The veteran's death certificate shows that he died on 
November [redacted], 2002.  The immediate cause of death was 
cardiopulmonary failure and the underlying cause of death was 
aortic stenosis.  Renal failure was listed as another 
significant condition contributing to death.

In September 2003 the appellant filed a claim for accrued 
benefits wherein she essentially alleged that the veteran 
should have been entitled to pension at A&A rate in September 
2002 as he was completely helpless and unable to feed 
himself.  In the subsequent October 2003 rating decision the 
RO found that the veteran's and appellant's 2002 income 
(after deducting the allowable portion of the $1776 in 
medical expenses reported on the veteran's October 2002 
medical expenses report) was $16,285.00, which still exceeded 
the MAPR for housebound benefits of 14,639.00.  Consequently, 
the RO denied the appellant's claim.   

Law and Regulations

Although a veteran's claim terminates with his or her death, 
a qualified survivor, including a surviving spouse may carry 
on, to a limited extent, the deceased veteran's claim by 
submitting a timely claim for accrued benefits.  See 38 
U.S.C.A. 
§ 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While 
an accrued benefits claim is separate from the veteran's SMP 
claim filed prior to death, it is derivative of the veteran's 
claim; thus, an appellant takes the veteran's claim as it 
stood on the date of death, but within the limits established 
by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).

Periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions and 
under laws administered by the VA Secretary, or those based 
on evidence in the file at the date of death and due and 
unpaid for a period not to exceed two years [the two year 
limit was removed by Public Law 108-183, which does not apply 
in the instant case], shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
Evidence in the file at the date of death means evidence in 
VA's possession on or before the date of the veteran's death, 
even is such evidence was not physically located in the VA 
claim folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4).  An application for accrued benefits must be 
filed within one year after the date of a veteran's death.  
Id.

For a surviving spouse to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  The term "pending claim" means 
an application, formal or informal, which has not been 
finally adjudicated.  38 C.F.R. § 3.160(c).  In turn, the 
term "finally adjudicated claim" means an application, formal 
or informal, which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier. 
38 C.F.R. § 3.160(d).  

Under 38 U.S.C.A. § 1521(a), improved (nonservice-connected) 
pension is a benefit payable by VA to a veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Section 1521 further provides 
for an increased rate of pension, SMP, when an otherwise 
eligible veteran is in need of regular A&A or has a 
disability rated as permanent and total and (1) has an 
additional disability or disabilities ratable at 60 percent, 
or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), 
(e); see also 38 C.F.R. §§ 3.351(b), (c), and (d).  One 
prerequisite to entitlement is that the veteran's income not 
exceed the applicable maximum pension rate (MAPR) specified 
in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a).  Pension benefits are paid at the maximum annual rate 
reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(v), 
3.23(a), (b), (d)(4).  In determining countable annual income 
for improved pension purposes, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Medical expenses in excess of five percent of the 
maximum annual pension rate, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid. 38 C.F.R. 
§ 3.272(g)(1)(iii).  The effective date of an award of 
pension is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  

The need for A&A means being helpless or nearly so helpless 
as to require the aid and attendance of another person.  See 
38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 3.351(b).  The veteran 
will be considered to be in such need if he: (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352 (a).  38 C.F.R. 
§ 3.351(b).

The following basic considerations are critical in 
determining the need for the regular A&A of another person: 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of the veteran to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for 
needing the regular A&A of another person.  The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular A&A, not 
that there be a constant need.  The criteria for determining 
whether a veteran is in need of the A&A of another person may 
be met if he is bedridden.  "Bedridden" is defined as a 
condition that, through its essential character, actually 
requires that the veteran remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. Id.

The performance of the necessary A&A service by a relative of 
the beneficiary or other member of his or her household will 
not prevent the granting of the additional allowance.  38 
C.F.R. § 3.352(c).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

The veteran had a claim for SMP pending at the time of his 
death.  The RO issued its September 2002 decision, and in 
October 2002 the veteran timely filed a NOD.  After this, no 
further adjudicatory action was taken.  Thus the claim was 
not finally allowed or disallowed, and was still pending.  
See 38 C.F.R. § 3.160(c)(d), supra.  The appellant timely 
filed a claim for accrued benefits in September 2003, within 
one year of the veteran's death. 

The Board must next determine if the veteran was, as 
appellant essentially alleges, entitled to SMP based on the 
need for A&A.  As this determination is for accrued benefits 
purposes, it must be based on the evidence in the file at the 
date of the veteran's death.  See 38 C.F.R. § 3.1000, supra.  
Thus, the evidence is essentially limited to the notes from 
the veteran's June 2002 hospitalization.  While these notes 
do not provide a complete picture of the veteran's needs, 
they provide sufficient insight for the determination herein. 

The notes provide somewhat conflicting evidence as to whether 
the veteran was in need of A&A.  On one hand, they show that 
he was in a nursing home for the six or so months prior to 
his return home near the end of May (during which time he 
would have qualified for aid and attendance benefits based on 
being a nursing home patient).  See 38 C.F.R. § 3.351(b)(2).  
Just two weeks after he returned home from the nursing home 
he had to be hospitalized for stabilization, suggesting he 
may not have improved sufficiently to manage at home, even 
with the assistance of his spouse.  Further, even though he 
was eventually discharged home, he apparently still had 
anemia and bleeding, along with serious chronic conditions 
including renal failure, chronic anticoagulation due to AVR 
and pilonidal cyst with osteomyelitis.  Consequently, it is 
reasonable to assume that upon returning home, he would have 
required substantial assistance from/monitoring by his 
spouse, including changing of dressings for the pilonidal 
cyst, assistance dressing, and staying clean and ordinarily 
presentable, and for protection against daily hazards.  
On the other hand, at the time the veteran was discharged 
from the hospital, he was not sent back to the nursing home 
but was sent back home and it does not appear that placement 
other than at home was considered.  This suggests that the 
discharging physician felt that the veteran could manage at 
home, albeit with at least some assistance from his spouse.  
The hospital notes do show that the veteran was ambulatory 
with a walker before discharge.  

The limited evidence available equally points to the veteran 
being in need of A&A and not requiring such care.  Thus the 
Board must apply the benefit of the doubt doctrine.  See 
38 U.S.C.A. § 5107(b).  As reasonable doubt must be resolved 
in favor of the claimant, the Board finds that the veteran 
met the non-income criteria for SMP based on the need for A&A 
from his June 2002 claim until his death.  

The remaining question to be answered is whether the veteran 
and appellant met the necessary income limitation for 
receiving pension at the A&A rate.  Notably, the 2002 MAPR 
for a veteran and his spouse in receipt of SMP benefits based 
on the veteran's need for A&A was 18,902.  See the Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual, 
M21-1,  Part I, Appendix B.  This is above the $16,285 the RO 
calculated as the veteran and appellant's income for 2002.  
Consequently, the veteran and the appellant met the pertinent 
income limitation.


ORDER

Entitlement to SMP based on the need for A&A, for accrued 
benefits purposes, is granted subject to the regulations 
governing the payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


